UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-4793


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

GARY EARL ADAMS, a/k/a David A. Freeze,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (4:96-cr-00058-BR-1)


Submitted:   March 31, 2011                 Decided:   April 22, 2011


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Susan S. Kister, St. Louis, Missouri, for Appellant.    George
E.B. Holding, United States Attorney, Jennifer P. May-Parker,
Barbara D. Kocher, Assistant United States Attorneys, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Gary       Earl   Adams     appeals     the     judgment       revoking

supervised     release    and   imposing   a    sixty-month   sentence.        On

appeal, Adams contends that the district court erred in revoking

his   period    of    supervised      release     and    imposed     a   plainly

unreasonable sentence upon revocation.               Finding no reversible

error, we affirm.

          Adams first contends that the district court erred in

revoking his period of supervised release.               To revoke supervised

release, the district court must find by a preponderance of the

evidence that the defendant violated terms of his release.                     18

U.S.C. § 3583(e)(3) (2006); United States v. Copley, 978 F.2d

829, 831 (4th Cir. 1992).         Our review of the record leads us to

conclude that the district court did not clearly err in finding

that Adams violated the terms of his supervised release.                     See

United States v. Benton, 627 F.3d 1051, 1054 (8th Cir. 2010)

(reviewing     district     court’s    findings     of     fact    related    to

supervised release violations for clear error).                   Therefore, we

conclude that the district court did not abuse its discretion in

revoking Adams’s supervised release.              See Copley, 978 F.2d at

831 (reviewing district court’s decision to revoke defendant’s

supervised release for abuse of discretion); see also United

States v. Pregent, 190 F.3d 279, 282 (4th Cir. 1999) (reviewing



                                       2
district court’s termination of defendant’s supervised release

for abuse of discretion).

              Adams also contends that the district court’s sentence

imposed upon revocation was plainly unreasonable.                        Because Adams

did   not     request       a   sentence        outside     the     U.S.    Sentencing

Guidelines      Manual       policy     statement      range,       we     review     his

challenge to the reasonableness of his sentence for plain error.

United States v. Lynn, 592 F.3d 572, 577 (4th Cir. 2010); see

United   States      v.    Olano,   507   U.S.     725,     732   (1993)    (detailing

plain error standard).

              The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                        United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                        Thus, we

assume   “a    deferential      appellate        posture    concerning       issues    of

fact and the exercise of [that] discretion,” United States v.

Crudup, 461 F.3d 433, 439 (4th Cir. 2006) (internal quotation

marks omitted), and will affirm unless the sentence is “plainly

unreasonable” in light of the applicable 18 U.S.C. § 3553(a)

(2006) factors.       Id. at 437.

              Our first step in reviewing a sentence imposed upon a

revocation     of    supervised        release    is   to    “decide       whether    the

sentence is unreasonable.”             Id. at 438.        In doing so, “we follow

generally      the        procedural      and     substantive        considerations”

employed in reviewing original sentences.                     Id.        A sentence is

                                           3
procedurally reasonable if the district court has considered the

policy statements contained in Chapter 7 of the Guidelines and

the applicable § 3553(a) factors, id. at 439, and has adequately

explained the sentence chosen, though it need not explain the

sentence      in    as     much    detail         as    when       imposing       the     original

sentence.           Thompson,       595       F.3d       at    547.           A    sentence     is

substantively reasonable if the district court states a proper

basis   for       its    imposition      of    a       sentence     up   to       the    statutory

maximum.      Crudup, 461 F.3d at 440.

              “[I]n       some    cases,      a       district      court’s        reasons      for

imposing      a    within-range         sentence        may    be    clear        from    context,

including the court’s statements to the defendant throughout the

sentencing        hearing.”            Thompson,        595    F.3d      at       547    (internal

citation omitted).               Unless the district court completely fails

to indicate any reasons for its sentence, “[w]e may be hard-

pressed    to      find    any    explanation           for    within-range,            revocation

sentences insufficient given the amount of deference we afford

district courts when imposing these sentences.”                                     Id.     If we

determine that the sentence is not unreasonable, we will affirm.

Crudup, 461 F.3d at 439.

              Our       review    of    the    record         on    appeal        leads    us   to

conclude that the district court committed no plain error and

that the revocation sentence is procedurally and substantively

reasonable.         Accordingly, we affirm the judgment of the district

                                                  4
court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5